        7:14-cr-00337-JMC         Date Filed 08/19/20       Entry Number 149         Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

    United States of America,       )
                                    )            Criminal Action No.: 7:14-cr-00337-JMC-1
                                    )
                              v.    )
                                    )                   ORDER AND OPINION
    Willie Frank Gibson, Jr.,       )
                                    )
                         Defendant. )

          Defendant Willie Frank Gibson, Jr. (“Gibson”) is a prisoner currently serving a sentence

of one-hundred twenty (120) months in the Federal Bureau of Prisons (“BOP”). (ECF No. 117.)

          This matter is before the court on Gibson’s letter construed as a pro se Motion for

Compassionate Release (ECF No. 135) under 18 U.S.C. § 3582.1 Specifically, Gibson requests the

court to reduce his sentence due the ongoing COVID-19 pandemic and his diagnosed condition of

Hepatitis-C. (ECF No. 135 at 2.) For the reasons stated below, the court DENIES Gibson’s Motion

for Compassionate Release (ECF No. 135) without prejudice.

                      I.      FACTUAL AND PROCEDURAL BACKGROUND

          On May 13, 2014, the Grand Jury named Gibson in an Indictment (ECF No. 28) containing

five (5) counts, but only named Gibson in the following four (4) counts:

          (1) That beginning at a time unknown to the Grand Jury, but beginning at least in 2013,
              and continuing thereafter, up to and including the date of this Indictment, in the District
              of South Carolina and elsewhere . . . WILLIE FRANK GIBSON, JR. [and another
              named Defendant,]2 knowingly and intentionally did combine, conspire, agree and
              have tacit understanding with each other and with others, both known and unknown to
              the Grand Jury, to possess with intent to distribute and to distribute cocaine, a Schedule
              II controlled substance;




1
  Motions under this section are called Motions for Compassionate Release. See United States v.
Pack, No. 2:17-cr-20002-10, 2020 WL 2174447, at *1 (W.D. Tenn. May 5, 2020).
2
  The other named Defendant was Rickey Glenn. (ECF No. 28.)
                                                    1
      7:14-cr-00337-JMC       Date Filed 08/19/20      Entry Number 149         Page 2 of 8




           (a) WILLIE FRANK GIBSON, JR. . . . conspired to possess with the intent to
               distribute and to distribute 500 grams or more of cocaine, in violation of Title 21,
               United States Code, Sections 841(a)(1) and (b)(1)(B);
               All in violation of Title 21, United States Code, Section 836.
...

       (2) That on or about January 22, 2014, in the District of South Carolina and elsewhere, the
           Defendant, WILLIE FRANK GIBSON, JR., knowingly and intentionally did use a
           communication facility, that is, a telephone, to facilitate the commission of a felony
           under the Controlled Substances Act, to wit: conspiracy to distribute cocaine, a
           Schedule II controlled substance, in violation of Title 21, United States Code, Sections
           841(a)(1) and 846;
              All in violation of Title 21, United States Code, Section 843(b).
...

       (3) That on or about January 24, 2014, in the District of South Carolina and elsewhere, the
           Defendant, WILLIE FRANK GIBSON, JR., knowingly and intentionally did use a
           communication facility, that is, a telephone, to facilitate the commission of a felony
           under the Controlled Substances Act, to wit: conspiracy to distribute cocaine, a
           Schedule II controlled substance, in violation of Title 21, United States Code, Sections
           841(a)(1) and 846;
              All in violation of Title 21, United States Code, Section 843(b).
...

       (4) That on or about April 10, 2014, in the District of South Carolina, the Defendant,
           WILLIE FRANK GIBSON, JR., having been convicted of a crime punishable by
           imprisonment for a term exceeding one year, knowingly did possess in and affecting
           commerce, a firearm and ammunition, that is a Taurus 9 millimeter pistol and 9
           millimeter ammunition, all of which had been shipped and transported in interstate
           commerce;
               In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and
               924(e).

(ECF No. 28.)

       On October 6, 2014, a Plea Agreement was made between the United States and Gibson,

whereby:

       [t]he Defendant [Gibson] agree[d] to plead guilty to Count 1 of the Indictment
       [then] pending, which charge[d] ‘Conspiracy to Possess with the Intent to
       Distribute and Distribute 500 grams or more of cocaine,’ a violation of Title
       21, United States Code, § 841(a)(1), (b)(1)(B), and 846.

(ECF No. 96 at 1.)



                                                2
     7:14-cr-00337-JMC         Date Filed 08/19/20      Entry Number 149         Page 3 of 8




       On October 6, 2014, the court accepted Gibson’s Guilty Plea and on December 11, 2014,

sentenced him to one-hundred twenty (120) months imprisonment and, upon release, a supervised

release term of eight (8) years. (ECF Nos. 97 and 117.) On March 11, 2020, during Gibson’s

imprisonment, the World Health Organization characterized COVID-19, also known as the new

coronavirus, as a pandemic. On March 13, 2020, the President of the United States officially

declared a national emergency due to the virus.

       On May 1, 2020, Gibson filed a Request for Administrative Remedy requesting release due

to concerns related to coronavirus and his alleged medical conditions. (ECF No. 147-2.) On May

4, 2020, Gibson’s request was denied because he was deemed “ineligible” based on his “prior

violence [in] 2009,” attempted “escape from prison,” and “[he] cannot be referred for home

confinement as [he] advised [he was] homeless.” (ECF No. 147-2.) On May 11, 2020, Gibson filed

a Memorandum to the BOP to appeal the original denied request. (ECF No. 135-1.) On June 29,

2020, Gibson then filed the Motion for Compassionate Release with the court. (ECF No. 135.) On

June 30, 2020, Gibson was appointed a public defender. (ECF No. 137.) On July 28, 2020,

Gibson’s public defender Lora Blanchard submitted a Memorandum in Support of Gibson’s

Motion. (ECF No. 143.) On August 10, 2020, the Government then filed a Response in Opposition

to Gibson’s Motion. (ECF No. 147.)

                                    II.    LEGAL STANDARD

       The district court is free to modify a term of imprisonment upon motion by the defendant

after he has fully exhausted all administrative rights to appeal a failure of the BOP to bring a

motion on his behalf, or thirty (30) days has elapsed from receipt of such a request by the warden

of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A); see also United States

v. Celedon, 353 F. App’x 278, 280 (11th Cir. 2009). If the defendant has met the exhaustion



                                                  3
     7:14-cr-00337-JMC          Date Filed 08/19/20      Entry Number 149        Page 4 of 8




requirement, the court may

       reduce the term of imprisonment (and may impose a term of probation or supervised release
       with or without conditions that does not exceed the unnerved portion of the original term
       of imprisonment), after considering the factors set forth in § 3553(a) to the extent that they
       are applicable, if it finds that (i) extraordinary and compelling reasons warrant such a
       reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

       The exhaustion requirement may be waived under the following circumstances: (1) the

relief sought would be futile upon exhaustion; (2) exhaustion via the agency review process would

result in inadequate relief; or (3) pursuit of agency review would subject the petitioner to undue

prejudice. See United States v. Poulios, No. 2:09-cr-109, 2020 WL 1922775, at *1 (E.D. Va. Apr.

21, 2020); see also United States v. Crawford, No. 2:03-cr-10084, 2020 WL 2537507, at *1 (W.D.

Va. May 19, 2020). The courts have been given authority to waive the exhaustion requirements at

their discretion due to COVID-19, however the court can still deny the defendant’s request for

release. See Poulios, 2020 WL 1922775, at *1. As the movant, the defendant bears the burden to

establish that he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

                                          III.   ANALYSIS

    1. Exhaustion of Administrative Remedies

       The BOP requires proper exhaustion of its administrative remedies and the process is as

follows: (1) file the request with the BOP; (2) receive approval or denial from the warden of the

facility; (3) if the request is denied, then submit an appeal to the BOP; then (4) file a motion for

release with the court.3 However, as previously noted, the district court is free to modify a term of

imprisonment upon motion by the defendant if thirty (30) days has elapsed from receipt of such a


3
  See Administrative Remedy Program, https://www.bop.gov/policy/progstat/1330_018.pdf (last
visited Aug. 12, 2020).
                                                 4
      7:14-cr-00337-JMC           Date Filed 08/19/20     Entry Number 149        Page 5 of 8




request by the warden of the defendant’s facility. 18 U.S.C. § 3582(c)(1)(A); see also Celedon,

353 F. App’x at 280.

           On May 1, 2020, Gibson filed a Request for Administrative Remedy requesting release due

to concerns related to coronavirus and his alleged medical condition. (ECF No. 147-2.) On May

4, 2020, Gibson’s request was denied because he was deemed “ineligible” based on his “prior

violence [in] 2009,” attempted “escape from prison,” and “[he] cannot be referred for home

confinement as [he] advised [he was] homeless.” (ECF No. 147-2.) On May 11, 2020, Gibson filed

a Memorandum to the BOP requesting compassionate release and a reduction in his sentence,

stating that he is at a higher risk for COVID-19 because he “is diagnosed with Hepatitis C” and

has proposed a release plan “to live with [his] brother during Home Confinement.” (ECF No. 135-

1 at 2.)

           It has been over thirty (30) days since May 11, 2020, and therefore the court is free to

modify a term of imprisonment upon motion by the defendant since the warden has not responded

to the request. See Celedon, 353 F. App’x at 280. The court finds that Gibson has exhausted his

administrative remedies since it has been over thirty (30) days since Gibson has submitted a request

for compassionate release. Id.

    2. Compassionate Release

           A defendant must bear the burden of proof before a court can grant a compassionate release

motion. Cf. United States v. Beck, 425 F. Supp. 3d 573, 578 (M.D.N.C. 2019). The court may

modify the term of imprisonment if it finds that “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). In light of COVID-19, courts have construed this

pandemic and the severe illnesses as “extraordinary and compelling.” E.g., United States v.

Salvagno, No. 5:02-cr-51, 2020 WL 3410601, at *5 (S.D.N.Y. Apr. 23, 2020.)



                                                   5
     7:14-cr-00337-JMC         Date Filed 08/19/20      Entry Number 149         Page 6 of 8




       Gibson asserts that he is susceptible to COVID-19 due to his medical issues, paired with

the current outbreak at the facility where he is housed, which provides the extraordinary and

compelling reasons that warrant his compassionate release. (ECF No. 135.) Gibson states that he

has “Hep-c” and that “[his] liver damage” makes him more susceptible to complications from

COVID-19. (ECF No. 135 at 2.) USP Atlanta, where Gibson is housed, currently has seven (7)

inmates and eight (8) staff that have confirmed, active COVID-19 cases.4 USP Atlanta has a total

of one-thousand seven-hundred thirty (1,730) inmates where one hundred fourteen (114) inmates

are at the Camp where Gibson currently is housed.5

       The Center for Disease Control (“CDC”) has released guidance6 regarding what medical

conditions render people more susceptible to COVID-19. Based on this guidance, Gibson might

be at an increased risk to contract COVID-19 due to his Hepatitis-C. The CDC recommends that

a person with liver disease should continue to “take medicines exactly as prescribed . . . make sure

that [they] have at least a 30-day supply . . . [and consult a] healthcare provider if [they] have

concerns about [their] condition or feel sick.”7 While Defense Counsel contends that Gibson has a

“re-attached retina and glaucoma . . . [and] [h]is eye sight is deteriorating,” there have not been

any medical records presented to support this contention; rather, the only medical records

presented to the court are confirmation of Gibson’s Hepatitis-C. (ECF Nos. 143 and 135-8.)




4
  Federal Bureau of Prisons (COVID-19 Coronavirus), https://www.bop.gov/coronavirus/ (last
visited Aug. 17, 2020).
5
  Federal Bureau of Prisons (USP Atlanta), https://www.bop.gov/locations/institutions/atl/ (last
visited Aug. 7, 2020).
6
  Center for Disease Control and Prevention (Groups at Higher Risk for Severe Illness),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Aug. 17, 2020).
7
  Center for Disease Control and Prevention (Groups at Higher Risk for Severe Illness),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Aug. 17, 2020).
                                                 6
      7:14-cr-00337-JMC         Date Filed 08/19/20       Entry Number 149          Page 7 of 8




Therefore, while the court is sympathetic to Gibson’s medical conditions, the court finds that

Gibson has failed to meet his burden of presenting “extraordinary and compelling” reasons for his

release.

   3. Significant Criminal History

       Ultimately, when deciding whether a defendant should be released under § 3582, the court

must consider whether Gibson is a danger to the safety of any other person or the community. See

18 U.S.C. § 3142(g); United States v. Ennis, EP-02-cr-1430-PRM-1, 2020 WL 2513109, at *7

(W.D. Tex. June 17, 2020). The court is to assess the following factors: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the person; (3) the

history and characteristics of the person; and (4) the nature and seriousness of the danger to any

person or the community that would be posed by the person’s release. See 18 U.S.C. § 3142(g).

       In 2014, Gibson pleaded guilty to “Conspiracy to Possess with the Intent to Distribute and

Distribute 500 grams or more of cocaine.” (ECF No. 96.) Prior to pleading guilty, investigations,

through two anonymous tips, revealed that between 2012 and 2013, Gibson “was a major drug

trafficker . . . [and] had a network of four or five male individuals who were selling cocaine [he]

supplied.” (ECF No. 1-1 at 2.) Investigations also revealed that Gibson “confided [to a confidential

source] that he (Gibson) was selling cocaine” in 2013; the confidential source eventually started

to sell cocaine for Gibson. (ECF No. 1-1 at 3–7.)

       While Gibson has not been deemed a Career Offender under U.S.S.G § 4B1.1, the

Presentence Investigation Report found that Gibson has a “criminal history [that] has been

continuous since his first adult arrest at the age of 17 in 1980. He has been arrested over 25 different

occasions and has 50 separate convictions. He has had 5 separate probation revocations and 4

separate parole revocations.” (ECF No. 112-2 at 2–3.) Gibson’s total offense level was twenty-one



                                                   7
      7:14-cr-00337-JMC         Date Filed 08/19/20      Entry Number 149       Page 8 of 8




(21) with a criminal history score of five (5) out of ten (10). (ECF No. 118.) Gibson was sentenced

to serve one-hundred twenty (120) months, of which he has served ninety-four (94) months. (ECF

No. 135-1 at 3.) Gibson’s significant criminal history involving drug possession and drug

trafficking offenses, along with other minor criminal offenses weigh against his release. (Id.)

Therefore, the court concludes that Gibson’s criminal history and characteristics do not allow for

him to meet the criteria for extraordinary relief.

       Additionally, Gibson requests to be confined at his brother’s house in Greenville, South

Carolina, which is where Gibson was arrested and investigated for trafficking drugs. (ECF No. 1.)

In the court’s view, Gibson presents a concern that he may reoffend if he is released. See United

States v. Feiling, 3:19-cr-112, 2020 WL 1821457 (E.D. Va. Apr. 10, 2020) (denying motion for

compassionate release in part because petitioner committed offense while at home and wanted to

return home to finish sentence); see also United States v. Hylander, No. 18-cr-60017, 2020 WL

1915950, at 3 (S.D. Fla. Apr. 20, 2020) (denying motion for compassionate release because

“defendant proposes to be released at home with wife and brother-in-law, which is precisely the

location in which the offense for which he was convicted was committed, and presents a concern

that Defendant will reoffend.”). Thus, the court determines that the nature and seriousness of any

danger Gibson may pose to the community prevents the granting of his request.

                                        IV.     CONCLUSION

       Based on the above, the court DENIES Gibson’s Motion for Compassionate Release (ECF

No. 135) without prejudice.

       IT IS SO ORDERED.



                                                                      United States District Judge
August 19, 2020
Columbia, South Carolina
                                                     8
